Citation Nr: 0302586	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1942 to March 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in February 2002, 
and a substantive appeal was received in March 2002.  The 
veteran requested a Travel Board hearing which was scheduled 
for December 2002.  The veteran failed to report to the 
hearing.


FINDING OF FACT

Right ear hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is right ear hearing loss 
otherwise related to such service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated 
during the veteran' active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The March 2002 RO letter informs the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  The 
Board acknowledges that a VA examination and opinion have not 
been obtained.  However, the record does include medical 
evidence of the veteran's condition during service and a 
report of medical examination at the time of separation from 
active duty service and both are devoid of reference to right 
ear hearing loss.  Moreover, there is no supporting medical 
evidence of right ear hearing loss for many years after 
service, and the medical records dated in the 1960's and 
1990's regarding this current disability does not otherwise 
suggest a link to service.  Under such circumstances any 
medical etiology opinion would be purely speculative.  The 
current medical evidence is sufficient to decide the claim 
and action to obtain a VA examination and etiology opinion is 
therefore not necessary.  38 C.F.R. § 3.159(c)(4).  Moreover, 
no additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that his current right ear hearing loss is 
related to service.  A review of the medical evidence of 
record reveals reference to current hearing loss in the right 
ear.  However, there is no evidence of right ear hearing loss 
in service or for many years after service, and there is no 
medical evidence of record otherwise suggesting a 
relationship between the veteran's current right ear hearing 
loss and his service.  

Service medical records are devoid of complaints of hearing 
loss in the right ear.  In fact, upon examination at 
discharge from service in March 1946, the veteran's hearing 
acuity was reported as 15/15 on both whispered and spoken 
voice testing.  Although service records do document 
catarrhal fever in January 1943 as reported by the veteran, 
the only complaints documented at that time were chills, 
fever, sore throat and headache.  Physical examination showed 
an elevated temperature and (apparently) an infected throat, 
but physical examination was otherwise essentially negative.  
There was no reference at all to any hearing loss.  He was 
discharged to duty two days later.  Significantly, he was 
subsequently examined and found physically fit for transfer 
in March 1944, October 1944 and November 1944.  As noted 
above, no loss of hearing acuity was reported on separation 
examination in March 1946.  Based on this evidence the Board 
is unable to find any basis for attributing his current right 
ear hearing loss to the episode of catarrhal fever in 1943.  
No hearing problems were reported in connection with that 
condition, nor is there otherwise any evidence of hearing 
loss during service. 

There is no medical evidence of hearing loss after service 
until about 1960.  Post-service medical records document 
operations in 1960 and 1965 related to removal of a brain 
tumor.  VA medical examinations in October 1966 and November 
1966 reveal numerous residuals from the brain surgeries, 
including partial paralysis on right hand side with 
considerable ocular disturbance and hearing loss.  In 
December 1966, the veteran was granted a non service-
connected pension for brain surgery residuals, with hearing 
loss specifically being listed as a residual of the brain 
surgeries.

In addition, private medical records reflect that the veteran 
sought treatment for right ear hearing loss in November of 
1961.  At that time, he said that he first noticed the 
hearing loss about fourteen months ago and that he had never 
experienced trouble with the hearing in his right ear prior 
to that time.  This statement indicates that the veteran's 
right ear hearing loss began in approximately September 1960, 
more than fourteen years after discharge from service.  As 
this statement was made in the course of seeking medical 
treatment, its probative value is high.  The veteran's 
statement to medical personnel in 1960 is not in keeping with 
his current contention that he suffered hearing loss ever 
since service. 

Finally, the Board notes the veteran's contentions in his 
March 2002 substantive appeal that he was wearing a hearing 
aid prior to 1960 and the statements from his relatives 
attesting to the same.  However, none of these statements 
constitute competent medical evidence of a hearing loss as 
defined by VA regulations, and they are contradicted by the 
veteran's November 1961 statement made in the course of 
seeking medical treatment.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for any 
current right ear hearing loss.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

